Citation Nr: 1433430	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to February 1990 and from May 1990 to July 1991 in the United States Air Force.   He also served in the United States Air Force Reserve from July 1991 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board remanded the appeal in December 2013 for further development.  The case has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have a current right shoulder or cervical spine disorder that manifested in service or within one year thereafter or that is related to his military service, including in-service treatment in June 1982 for a right shoulder and neck injury.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active service, nor may arthritis of the right shoulder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disorder was not incurred in or aggravated by active service, nor may arthritis of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2008 and January 2010.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the May 2008 and January 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to August 2008 rating decision on appeal.  Thus, there is no timing error.   

Thus, the Veteran has received all required notice in this case for these particular issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's service treatment records and Air Force Reserve records.  The Veteran has also submitted personal statements, argument from his representative, and additional private medical evidence.  In a May 2013 statement, the Veteran indicated he had no additional evidence to submit.  

The Veteran was also afforded VA examinations with addendum opinions in May 2008, January 2014, and February 2014 by a physical medicine/rehabilitation specialist that addressed the etiology of his cervical spine and right shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, based on a review of the claims folder, and supported by the clinical evidence of record and rationale.  The examiner also reviewed the private medical opinions in rendering his determination.  As such, there is no basis for any further VA examination or opinion as to these particular issues on appeal.  

With regard to the previous December 2013 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured a clarification examination and opinion in January 2014 and February 2014 for the Veteran service connection claims.  As such, the RO has substantially complied with the Board's remand directives.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.     


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Federal Circuit recently held that the regulation creating a presumption of service connection for "chronic diseases" manifesting during service or within one year of service, and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  In the same case, the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) also "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 1335.  With respect to the current appeal, this list includes arthritis as an enumerated "chronic disease."  See 38 C.F.R. § 3.309(a).  

Service connection for certain enumerated diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran has asserted that his current right shoulder and cervical spine disorders were the result of an in-service injury in June 1982 when a wooden crate hit his neck and right shoulder.  He has stated that service treatment records recorded this injury.  He has denied continuity of symptoms or frequent and persistent symptoms for his right shoulder and cervical spine since the time of his June 1982 injury.  Instead, he has stated his pain resurfaced decades later.  See March 2008 claim; May 2008 VA examination.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for either a right shoulder or a cervical spine disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of current right shoulder and cervical spine disabilities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, VA examinations with addendum opinions in May 2008, January 2014, and February 2014 diagnosed right shoulder impingement syndrome, right shoulder degenerative joint disease of the acromioclavicular (AC) joint, and cervical spine degenerative joint/disc disease.  These diagnoses were shown by both VA and private X-ray and magnetic resonance imaging (MRI) reports conducted from 2007 to 2010.  Thus, the Veteran clearly has current right shoulder and cervical spine disorders, and the remaining question is whether these disorders manifested in service, within one year of service (for the arthritis), or are otherwise related thereto.

The Veteran's service treatment records document that he was treated in June 1982 when a wooden crate hit his neck and right shoulder.  A review of June 1982 in-service X-rays of the right shoulder actually reveals an assessment of a "probable rotator cuff tear."  In addition, X-rays of the cervical spine revealed no acute disease.  Swelling and a right shoulder contusion were both noted.  The Veteran's right arm was placed in a sling, he was treated with cold compresses, and he was placed on a two week temporary profile with restrictions from June 10, 1982, to June 24, 1982.  At that time, the Veteran was assigned a numerical designation of 3 under the U category on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities, including the lumbar spine; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  Then, as now, the number 3 indicated that an individual had a condition or physical defect that required assignment restrictions, and consequently, was limited to certain assignments.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).   

However, the remaining active duty service treatment records dated from 1982 through 1991 are entirely negative for any complaints, treatment, or diagnosis of a right shoulder or cervical spine disorder.  In a Report of Medical History dated in March 1984, the Veteran specifically denied swollen or painful joints, arthritis, a painful shoulder, recurrent back pain, or a nerve injury.  Moreover, at physical examinations dated in March 1984, August 1986, June 1988, and October 1990, no right shoulder or cervical spine disorder was clinically assessed by military medical personnel.  Thus, there is no indication the Veteran had a chronic right shoulder or cervical spine disorder, to include arthritis, at the time he separated from service in July 1991.  

Following his military service, there is no objective indication of arthritis or degenerative changes of the right shoulder or cervical spine within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Rather, the first evidence of arthritis was revealed in 2007 X-rays, which would have been many years after his separation from service.  Thus, the Veteran is not entitled to service connection for right shoulder AC joint arthritis or cervical spine arthritis on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   
     
Moreover, the evidence as a whole does not establish continuity of symptomatology of right shoulder or cervical spine arthritis or frequent or persistent symptoms for any of his other right shoulder or cervical spine disorders since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  In this regard, following his military service, the Veteran was in the Air Force Reserve from July 1991 to October 2002.  In Reports of Medical History for the Air Force Reserve dated in August 1993, August 1997, and August 2000, the Veteran specifically denied swollen or painful joints, arthritis, a painful shoulder, recurrent back pain, or a nerve injury.  Moreover, at physical examinations for the Air Force Reserve dated in August 1991, May 1994, August 1997, and August 2000, no right shoulder or cervical spine disorder was clinically assessed by Air Force Reserve medical personnel.  The Board may consider a lack of notation of a medical condition or symptoms in medical records where such notation would normally be expected.   Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  At each examination, the Veteran was assigned a numerical designation of 1 under the U category (for upper extremities) on the Veteran's physical profile, i.e., PULHES.  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for that category.  Odiorne, 3 Vet. App. at 457.  

In addition, there is no lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing right shoulder or cervical spine symptomatology subsequent to his separation from active duty in July 1991.  The first post-service evidence in the claims folder of right shoulder problems is from 2006 and 2007, which was over 15 years after his separation from service.  See January 2014 VA examinations; February 2010 private report of Dr. S.M., MD.; March 2008 private treatment report from Kaiser Permanente.  (There was also an instance of bilateral shoulder pain in a July 1999 Air Force Reserve record due to a negative reaction to anthrax vaccine, for which the Veteran is already service-connected).  When it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).   In summary, in this case, there is no lay allegation of continuous or frequent and persistent right shoulder or cervical spine symptoms since separation from service in July 1991.  

With regard to a nexus to the in-service injury, the record reflects several favorable and unfavorable medical opinions of record.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, in a February 2009 private report, Dr. A.R., MD. (initials used to protect privacy) opined that "there was possibility of neck pain originating from old military injury 27 years ago."  It was also noted that the Veteran's work at BART (Bay Area Rapid Transit) entailing constant looking up and reaching up to inspect trains contributes to his pain.  In making this determination, the Veteran had provided Dr. A.R. with a copy of the service treatment record dated in June 1982 recording the in-service right shoulder/neck injury.  Dr. A.R. stated that the Veteran felt this was the event that started his neck problems.  No further analysis or detailed discussion was provided by Dr. A.R for his opinion.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the term "possibly" has been deemed as speculative in nature.  Morris v. West, 13 Vet. App. 94, 97 (1999).  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

Additionally, in a February 2010 report from Dr. S.M., MD, it was assessed that the Veteran has right shoulder chronic impingement with acromioclavicular arthritis and right-sided cervical radiculopathy which "have their origin in 1982 with an injury while in the military."  Dr. S.M. further noted that, although the Veteran had no pain or symptoms for 20 plus years thereafter, the Veteran had a recurrence and exacerbation of those original injuries while working as a mechanic at BART.  However, in rendering his opinion, Dr. S.M. did not adequately explain or discuss how a 20 year-old asymptomatic injury to the right shoulder and neck could reappear or reoccur over a decade later.  In other words, Dr. S.M. did not provide any rationale or clinical explanation for his opinion.  In assessing evidence, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A clinician must provide a rationale for any medical opinion proffered.  See Nieves-Rodriguez, 22 Vet. App. at 305 (lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).  Thus, the private opinion of Dr. S.M. is entitled to only limited probative value in support of the Veteran's claim.  

With regard to the unfavorable evidence, the Veteran was afforded a VA examination in May 2008, but the examiner inaccurately stated that June 1982 in-service X-rays of the right shoulder were negative after the occurrence of an injury when a wooden crate hit the Veteran's neck and right shoulder.  A review of the June 1982 in-service X-rays of the right shoulder actually reveals an assessment of a "probable rotator cuff tear."  In addition, the VA examiner provided a detailed rationale as to why the current cervical spine and right shoulder disorders were not related to the in-service June 1982 injury, but then inexplicably concluded that he "can not resolve this issue without resorting to mere speculation."  Specifically, the May 2008 VA examiner indicated that the Veteran had age-related arthritis of the right shoulder and cervical spine, as opposed to traumatic arthritis, and the Veteran himself reported no continuity of symptoms for decades.  The May 2008 VA examiner's conclusion was ultimately speculative.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, upon remand, the same VA examiner provided additional VA examinations with addendum opinions in January 2014 and February 2014.  The examiner emphasized that X-rays of the skull, cervical spine, right shoulder, and scapula were performed during service after the June 1982 injury to rule out fractures, yet none were noted.  The right shoulder was noted to be high riding, and as such, there was some suspicion of a rotator cuff tear at that time.  Otherwise, on examination, the range of motion of the right shoulder was normal.  The Veteran was evaluated by an orthopedic surgeon at that time, and a rotator cuff tear was ruled out.  The examiner also noted that the Veteran's condition resolved with conservative management, and there were no ongoing problems noted.  Moreover, the Veteran did not have any symptomatology relating to the cervical spine or the right shoulder for numerous years after the in-service injury.  After reviewing the private opinions discussed above from Dr. A.R. and Dr. S.M., the VA examiner concluded that the Veteran's current right shoulder and cervical spine symptoms started around six years ago and are chronic in nature.  The Veteran himself had also reported that his symptoms had started six years earlier.  The examiner observed that, in contrast, the symptoms during the in-service injury in June 1982 were acute and did not become chronic at that time.  During service, the Veteran did not have any fractures, dislocations, or serious sprains involving his right shoulder or neck.  The examiner further noted that the current X-rays were compatible with age-related degenerative joint disease of the cervical spine and of the right AC joint causing impingement syndrome of the right shoulder.  The Veteran also had arthroscopic decompression surgery for right shoulder impingement syndrome in March 2010 and that gave him relief from shoulder pain for about two years.  However, the right shoulder pain returned thereafter and has gradually become worse.

Overall, when considered in conjunction with the earlier May 2008 VA examination by the same examiner, the 2014 VA medical examinations and opinions were thorough, based on a review of the evidence of record (including the favorable medical opinions), and supported by rationale.  In fact, in private treatment reports dated in October 2007 and January 2008, the Veteran himself indicated that he felt his shoulder pain was related to his post-service job as a mechanic at BART because he spent a lot of time looking up in order to repair trains. For these reasons, the Board finds that the VA examinations and opinions outweigh the private opinions of record, as the VA examiner provided a detailed rationale as to why the current cervical spine and right shoulder disorders were not related to the in-service June 1982 injury.  

With regard to lay evidence of a nexus of current right shoulder and cervical spine conditions to the in-service injury, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of right shoulder and cervical spine during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis such as arthritis or impingement syndrome and his in-service injury.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the VA examiner, who determined that the Veteran's in-service right shoulder and cervical spine problems did not continue post-service.  On several occasions, the Veteran himself also denied continuity of symptomatology or frequent and persistent symptoms after separation from active duty in 1991.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for right shoulder and cervical spine disorders.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a cervical spine disorder is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


